UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-4726


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

RICKY MARITIQUE RODGERS,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   G. Ross Anderson, Jr., Senior
District Judge. (7:09-cr-00884-GRA-1)


Submitted:   January 4, 2011                 Decided:   February 2, 2011


Before WILKINSON, NIEMEYER, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James P. Craig, CRAIG LAW FIRM, PC, Columbia, South Carolina,
for Appellant.    William N. Nettles, United States Attorney,
Maxwell B. Cauthen, III, Assistant United States Attorney,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Ricky Maritique Rodgers was indicted for possession of

a   firearm    by     a    convicted     felon,     in    violation        of     18    U.S.C.

§§ 922(g)(1), 924(a)(2), (e) (2006) (Count One), possession with

intent    to    distribute       marijuana,        in     violation        of     18    U.S.C.

§ 841(a)(1),        (b)(1)(D)       (2006)    (Count       Two),     possession         of    a

firearm during and in relation to a drug trafficking crime, in

violation of 18 U.S.C. § 924(c)(1) (2006) (Count Three), and

possession      of        counterfeit     U.S.      currency,        in     violation        of

18 U.S.C. § 472 (2006) (Count Four).                     Rodgers pleaded guilty to

Counts One and Two, and the Government agreed to dismiss the

remaining counts.            The district court sentenced Rodgers to 110

months’    imprisonment.            Rodgers       noted    a   timely       appeal.          We

affirm.

              First, Rodgers argues that the district court erred

when it sentenced him as a career offender.                           Rodgers concedes

that   the     U.S.       Sentencing     Guidelines        Manual     (“USSG”)          (2009)

career    offender         provision     is   applicable       based       on     his    prior

convictions,        but    he   argues    that     the    district        court    erred     in

failing to depart downward because application of the provision

overstates his criminal history.                  See USSG §§ 4B1.1, 4A1.3(b).

              We lack the authority to review a sentencing court’s

decision     not     to    depart   downward       “unless     the    court       failed     to

understand its authority to do so.”                       United States v. Brewer,

                                              2
520 F.3d 367, 371 (4th Cir. 2008).                  Rodgers has not alleged that

this    exception       applies.           Moreover,       nothing      in      the     record

indicates the district court failed to understand its authority.

On the contrary, Rodgers’ trial counsel reminded the district

court that it had discretion to depart downward.                                 Therefore,

this claim entitles Rodgers to no relief.

              Next,    Rodgers      argues       that   the    district         court    erred

when    it   applied     a     four-level        offense      level    enhancement         for

possessing a firearm in connection with a felony, pursuant to

USSG § 2K2.1(b)(6).            We review the factual findings underpinning

application of a sentence enhancement for clear error.                                  United

States v. Carter, 601 F.3d 252, 254 (4th Cir. 2010).                               In order

to    support    the    USSG    §   2K2.1(b)(6)         firearm     enhancement,          “the

Government must prove by a preponderance of the evidence” that

the    weapon    was    possessed      in    connection         with    another         felony

offense.        United       States   v.     Manigan,         592 F.3d 621,       628-29

(4th Cir. 2010); see USSG § 2K2.1(b)(6).

              We find that the district court did not clearly err

when it determined that the firearms recovered from Rodgers’

bedroom      were   connected       with    another      felony       offense.          Police

recovered       two handguns in close proximity to marijuana packaged

for distribution.            They also recovered digital scales, white

powder residue, razor blades, baggies, and rolling papers in the

residence.             The     Government         was    entitled          to     rely     on

                                             3
circumstantial evidence, including the type of firearms involved

and their proximity to illicit narcotics, to carry its burden.

Manigan, 592 F.3d at 629.

           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    4